Title: To James Madison from William Charles Coles Claiborne, 29 January 1807
From: Claiborne, William Charles Coles
To: Madison, James



(Private)
Dr Sir,
New Orleans Jany. 29th. 1807.

Scarce had I finished my private letter of this morning, when a Gentleman of great respectability, a native of Louisiana, & a Member of the Legislature, entered my office, &, desiring to speak to me confidentially, made the following Communication, to wit, "That a kind of political Committee existed in this City, composed of Frenchmen & Americans.  That at a late meeting the principles of the American Government were discussed; that it was deemed too feeble for this Territory.  That a stronger Government was desirable, & a Military one the most prefered; that it was proposed to declare General Wilkinson the Chief, & to vest him with full powers; that he had energy, & could secure the happiness & safety of the People"; to these sentiments, one person present objected; & had been much urged to embrace the opinions of others; he was told "that a Revolution of the kind, would not be opposed by the People; that a paper would be read to him, & he would then be convinced of the necessity & expediency of the proposed Revolution"; the dissenting person, declined having the paper read, saying "he had Sworn allegiance to the existing Government & would enter into no plan to subvert it."
My Informant had this relation from a highly esteemed friend of his, who I suspect was the dissenting Person, & altho’ he was unwilling to mention the name of his friend, yet he assured me of the facts.
My Informant spoke in French & made his communication in the presence of my office Clerk Mr. Vassant, who Copies this letter, & thinks with me, that the substance of the Communication is fairly Stated.  My Informant promises to learn further particulars, & to communicate them to me; I cannot believe it possible, that the General either knows or approbates this project; But it will soon be spoken of, & will highten the distrust of the General.
Perhaps this project has been suggested in order to prejudice the public’ mind against the General; this City in point of intrigue is Paris in Miniature, & believe me, that the reputation of no public’ officer here is safe.
Altho’ I believe the General has no knowledge of this project & would not countenance it, yet I esteem it a duty to pay a due degree of attention to the Communication made me, & will endeavour to find out the real objects of the parties concerned.  I am Sir, with great respect yo: faithful friend,

William C. C. Claiborne

